UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Global High Income Fund (formerly DWS High Income Plus Fund) Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 34 Statement of Assets and Liabilities 36 Statement of Operations 37 Statement of Changes in Net Assets 38 Financial Highlights 43 Notes to Financial Statements 57 Report of Independent Registered Public Accounting Firm 58 Information About Your Fund's Expenses 59 Tax Information 60 Investment Management Agreement Approval 65 Summary of Management Fee Evaluation by Independent Fee Consultant 69 Board Members and Officers 74 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. Investment Strategy On February 1, 2012, the fund was renamed from DWS High Income Plus Fund. We use a bottom-up approach that uses relative value and fundamental analysis to select securities within each industry, along with a top-down approach to assess macroeconomic trends and the overall risk and return in the market. DWS Global High Income Fund returned 12.49% during the 12-month period ended October 31, 2012. The fund underperformed the 15.24% return of its benchmark, the Bank of America Merrill Lynch Global High Yield Constrained Index, but slightly outperformed the 12.32% average return of the funds in its Morningstar peer group, High Yield Bond Funds. High-yield bonds continued to benefit from strong investor demand at a time of extremely low yields on government bonds and other low-risk investments. While events out of Europe caused periodic bouts of elevated investor risk aversion, the backdrop was favorable enough to encourage investors to take on more risk in order to pick up extra yield. U.S. economic data exhibited a gradual improvement and U.S. Federal Reserve Board (the Fed) policy — highlighted by its September 2012 decision to begin a new round of its stimulative quantitative easing policy — was highly supportive. Overseas, the news flow out of Europe improved due to the European Central Bank's effort to contain the region's crisis via a series of aggressive policy responses. Investors were also encouraged by the improving fundamentals of the high-yield asset class, as seen in the trailing 12-month dollar-weighted global speculative-grade default rate as reported by Moody's of 1.92% (which is low by historical measures), rising cash balances, reduced leverage and the ability of high-yield companies to refinance existing debt at more attractive rates. Taken together, these factors created a strong backdrop for the high-yield market during the past year. Fund Performance Security selection was the most important factor driving the fund's relative performance during the past year. An overweight in Cricket Communications, Inc., a subsidiary of Leap Wireless International, assisted performance as the bonds received a credit rating upgrade and the parent was rumored to be considering a sale of the company to a stronger wireless telecommunication provider. An overweight in the bonds of the mobile telecommunication provider Digicel Group Ltd. also assisted performance as the issuer extended debt maturities at reduced interest rates. Our overweight in the bonds of the German telecommunications provider Unitymedia PLC was an additional positive for performance. The issuer delivered solid operational and financial results, and it refinanced and extended debt maturities. Fund performance also benefitted from our lack of position in the troubled oil and gas producer ATP Oil & Gas Corporation, a component of the benchmark, but not a holding of the fund, which filed for bankruptcy protection. "We remain vigilant for potential defaults through our bottom-up credit research and security selection process." The largest detractor from performance was the fund's overweight in the Latin American wireless carrier NII Holdings, Inc., which issues bonds through the entity NII Capital Corporation. The company received a credit rating downgrade by Standard & Poor's due to deteriorating operating and financial numbers that resulted from increasing competitive pressures in Brazil. Our overweight in Spanish gaming company Codere S.A. (Codere Finance Luxembourg)* also hurt performance, as ratings agencies downgraded the issuer due to rising nationalization risks in Argentina and the potential that its subsidiary's cash will become trapped in the country. Restrictions on cash leaving the issuer's Argentine subsidiaries would exacerbate an already weakened liquidity profile at the parent company, prompting us to sell the position. An overweight in the U.S. independent power producer Edison Mission Energy* also hurt performance as investors lowered their valuations on the bonds of this troubled, coal-fired generator. * Not held in the portfolio as of October 31, 2012. Outlook and Positioning We believe this fund offers a diversified, global approach to investing in high-yield bonds. As of October 31, 2012, 60.2% of the portfolio was invested in domestic securities and 39.8% in securities issued outside of the United States. We maintain a cautiously optimistic outlook on high-yield bonds. We continue to favor the single-B credit tier, where we remain overweight vs. the benchmark. At the end of October 2012, the yield advantage — or spread — of global high-yield bonds, as measured by the Credit Suisse High Yield Index and relative to comparable U.S. Treasuries was 587 basis points (5.87 percentage points), 1.34 percentage points lower than it was one year ago. At this level, the yield spread is not meaningfully below the long-run average, and it continues to price in a higher default rate than we expect to materialize over the near term. While the 6.73% yield to maturity of our benchmark index as of October 31, 2012 is far less generous than in recent periods, we continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current spread and a low default rate. In combination, these factors form the basis for our favorable outlook on high-yield bonds. Having said this, we expect that market volatility will remain elevated due to concerns about slowing growth in the developed economies, sovereign debt problems in Europe and potential contagion in the emerging markets. We therefore remain vigilant for potential defaults through our bottom-up credit research and security selection process. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the U.S. Army from 1988 to 1991. • Head of U.S. High Yield Bonds: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Bank of America Merrill Lynch Global High Yield Constrained Index tracks the performance of below-investment-grade bonds of corporate issuers domiciled in countries having an investment-grade foreign-currency long-term debt rating. The index limits the percentage represented by any single issuer in the index. On February 1, 2012, the Bank of America Merrill Lynch Global High Yield Constrained Index replaced the Credit Suisse High Yield Index as the fund's market index because the Advisor believes that it more accurately reflects the fund's current investment strategy. The Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Morningstar High Yield Bond Funds category represents funds with at least 65% of their assets in bonds rated below BBB. Quantitative easing entails the purchase of government and other securities from the market in an effort to increase money supply. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Yield (or current yield) is the income generated by an investment divided by its current price. One basis point equals 1/100 of a percentage point. The trailing 12-month dollar-weighted global speculative-grade default rate as reported by Moody's calculates the dollar value of defaults divided by the total value of the rated high-yield bond market. The ratings of Moody's Investors Service, Inc. (Moody's) represent the company's opinions as to the quality of the securities it rates. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. Sovereign debt is debt that is issued by a national government. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Bank of America Merrill Lynch Global High Yield Constrained Index† % Credit Suisse High Yield Index†† % Adjusted for the Maximum Sales Charge Class A (max 4.50% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Bank of America Merrill Lynch Global High Yield Constrained Index† % Credit Suisse High Yield Index†† % No Sales Charges Class S % Institutional Class % Bank of America Merrill Lynch Global High Yield Constrained Index† % Credit Suisse High Yield Index†† % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.07%, 1.87%, 1.81%, 0.90% and 0.73% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 30 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B, C and S shares for the periods prior to their inception on May 16, 2005, are derived from the historical performance of the Institutional Class shares of DWS Global High Income Fund (formerly DWS High Income Plus Fund) during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.5%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Bank of America Merrill Lynch Global High Yield Constrained Index tracks the performance of below investment grade bonds of corporate issuers domiciled in countries having an investment grade foreign currency long term debt rating. The index limits the percentage represented by any single issuer in the index. On February 1, 2012, the Bank of America Merrill Lynch Global High Yield Constrained Index replaced Credit Suisse High Yield Index as the fund's market index because the Advisor believes that it more accurately reflects the fund's current investment strategy. †† The Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/12††† % Current Annualized Distribution Rate as of 10/31/12††† % ††† The SEC yield is net investment income per share earned over the month ended October 31, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 4.99%, 4.47%, 4.41% and 5.49% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 6.40%, 5.64%, 5.59% and 6.67% for Class A, B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — High Yield Bond Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 48 3-Year of 37 5-Year of 58 Class B 1-Year of 70 3-Year of 73 5-Year of 80 Class C 1-Year of 65 3-Year of 71 5-Year of 77 Class S 1-Year of 43 3-Year of 29 5-Year of 52 Institutional Class 1-Year of 38 3-Year of 22 5-Year of 43 10-Year 88 of 28 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Principal Amount ($)(a) Value ($) Corporate Bonds 92.8% Consumer Discretionary 19.2% AMC Entertainment, Inc., 8.75%, 6/1/2019 AMC Networks, Inc., 7.75%, 7/15/2021 Asbury Automotive Group, Inc.: 7.625%, 3/15/2017 8.375%, 11/15/2020 Avis Budget Car Rental LLC: 8.25%, 1/15/2019 9.625%, 3/15/2018 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Bresnan Broadband Holdings LLC, 144A, 8.0%, 12/15/2018 (b) Cablevision Systems Corp.: 7.75%, 4/15/2018 8.0%, 4/15/2020 (b) Caesar's Entertainment Operating Co., Inc.: 144A, 8.5%, 2/15/2020 10.0%, 12/15/2018 11.25%, 6/1/2017 Carlson Wagonlit BV, 144A, 6.875%, 6/15/2019 CCO Holdings LLC: 6.5%, 4/30/2021 (b) 6.625%, 1/31/2022 7.0%, 1/15/2019 7.375%, 6/1/2020 7.875%, 4/30/2018 8.125%, 4/30/2020 (b) CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 CET 21 spol sro, 144A, 9.0%, 11/1/2017 EUR Clear Channel Worldwide Holdings, Inc.: Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 (b) Series A, 9.25%, 12/15/2017 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 (b) DISH DBS Corp.: 6.75%, 6/1/2021 7.875%, 9/1/2019 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hertz Corp.: 6.75%, 4/15/2019 144A, 6.75%, 4/15/2019 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Levi Strauss & Co., 7.625%, 5/15/2020 (b) Libbey Glass, Inc., 144A, 6.875%, 5/15/2020 Lions Gate Entertainment, Inc., 144A, 10.25%, 11/1/2016 Mediacom Broadband LLC, 144A, 6.375%, 4/1/2023 Mediacom LLC: 7.25%, 2/15/2022 9.125%, 8/15/2019 MGM Resorts International: 144A, 6.75%, 10/1/2020 7.5%, 6/1/2016 7.625%, 1/15/2017 (b) 144A, 8.625%, 2/1/2019 (b) 10.0%, 11/1/2016 Michaels Stores, Inc., 13.0%, 11/1/2016 (b) National CineMedia LLC: 144A, 6.0%, 4/15/2022 7.875%, 7/15/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 Penske Automotive Group, Inc., 144A, 5.75%, 10/1/2022 Petco Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) Quebecor Media, Inc., 144A, 5.75%, 1/15/2023 Regal Entertainment Group, 9.125%, 8/15/2018 (b) Sabre Holdings Corp., 8.35%, 3/15/2016 Seminole Indian Tribe of Florida: 144A, 7.75%, 10/1/2017 144A, 7.804%, 10/1/2020 Sirius XM Radio, Inc., 144A, 5.25%, 8/15/2022 Sonic Automotive, Inc.: 144A, 7.0%, 7/15/2022 Series B, 9.0%, 3/15/2018 Sotheby's, 144A, 5.25%, 10/1/2022 Toys "R" Us-Delaware, Inc., 144A, 7.375%, 9/1/2016 (b) Travelport LLC: 5.043%**, 9/1/2014 9.0%, 3/1/2016 (b) UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG: 144A, 7.5%, 3/15/2019 144A, 8.125%, 12/1/2017 144A, 8.125%, 12/1/2017 EUR Unitymedia KabelBW GmbH: 144A, 9.5%, 3/15/2021 EUR 144A, 9.625%, 12/1/2019 EUR Univision Communications, Inc.: 144A, 6.875%, 5/15/2019 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 UPC Holding BV: 144A, 8.375%, 8/15/2020 EUR 144A, 9.75%, 4/15/2018 EUR Videotron Ltd., 5.0%, 7/15/2022 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 6.75%, 4/15/2019 Yonkers Racing Corp., 144A, 11.375%, 7/15/2016 Consumer Staples 1.7% Alliance One International, Inc., 10.0%, 7/15/2016 Constellation Brands, Inc., 6.0%, 5/1/2022 Del Monte Corp., 7.625%, 2/15/2019 (b) FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 (b) Michael Foods Group, Inc., 9.75%, 7/15/2018 NBTY, Inc., 9.0%, 10/1/2018 Rite Aid Corp., 9.25%, 3/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 Tops Holding Corp., 10.125%, 10/15/2015 TreeHouse Foods, Inc., 7.75%, 3/1/2018 U.S. Foods, Inc., 144A, 8.5%, 6/30/2019 Energy 9.8% Access Midstream Partners LP, 6.125%, 7/15/2022 Alpha Natural Resources, Inc., 6.0%, 6/1/2019 Arch Coal, Inc.: 7.0%, 6/15/2019 (b) 7.25%, 10/1/2020 (b) 7.25%, 6/15/2021 (b) Berry Petroleum Co., 6.75%, 11/1/2020 BreitBurn Energy Partners LP: 144A, 7.875%, 4/15/2022 8.625%, 10/15/2020 Chesapeake Oilfield Operating LLC, 144A, 6.625%, 11/15/2019 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Cloud Peak Energy Resources LLC: 8.25%, 12/15/2017 8.5%, 12/15/2019 CONSOL Energy, Inc.: 6.375%, 3/1/2021 8.0%, 4/1/2017 Continental Resources, Inc., 144A, 5.0%, 9/15/2022 Crestwood Midstream Partners LP, 7.75%, 4/1/2019 Crosstex Energy LP: 144A, 7.125%, 6/1/2022 8.875%, 2/15/2018 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 EP Energy LLC: 144A, 6.875%, 5/1/2019 (b) 144A, 7.75%, 9/1/2022 144A, 9.375%, 5/1/2020 (b) EV Energy Partners LP, 8.0%, 4/15/2019 Frontier Oil Corp., 6.875%, 11/15/2018 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Halcon Resources Corp., 144A, 9.75%, 7/15/2020 Holly Energy Partners LP: 144A, 6.5%, 3/1/2020 8.25%, 3/15/2018 Linn Energy LLC: 144A, 6.25%, 11/1/2019 6.5%, 5/15/2019 MarkWest Energy Partners LP, 5.5%, 2/15/2023 MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 6.5%, 3/15/2021 Midstates Petroleum Co., Inc., 144A, 10.75%, 10/1/2020 Murray Energy Corp., 144A, 10.25%, 10/15/2015 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 7.25%, 2/1/2019 Offshore Group Investment Ltd.: 144A, 7.5%, 11/1/2019 11.5%, 8/1/2015 OGX Austria GmbH, 144A, 8.375%, 4/1/2022 Peabody Energy Corp.: 6.0%, 11/15/2018 6.25%, 11/15/2021 Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 (b) Petroleos Mexicanos, 5.5%, 6/27/2044 Plains Exploration & Production Co.: 6.125%, 6/15/2019 6.75%, 2/1/2022 6.875%, 2/15/2023 Quicksilver Resources, Inc., 11.75%, 1/1/2016 SandRidge Energy, Inc., 7.5%, 3/15/2021 SESI LLC, 6.375%, 5/1/2019 Shelf Drilling Holdings Ltd., 144A, 8.625%, 11/1/2018 Swift Energy Co.: 7.875%, 3/1/2022 144A, 7.875%, 3/1/2022 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 (b) Venoco, Inc., 8.875%, 2/15/2019 Financials 21.9% Abengoa Finance SAU, 144A, 8.875%, 11/1/2017 AerCap Aviation Solutions BV, 6.375%, 5/30/2017 (b) Ally Financial, Inc.: 5.5%, 2/15/2017 6.25%, 12/1/2017 8.0%, 3/15/2020 8.0%, 11/1/2031 Alphabet Holding Co., Inc., 144A, 7.75%, 11/1/2017 (PIK) Alrosa Finance SA: 144A, 7.75%, 11/3/2020 144A, 8.875%, 11/17/2014 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Antero Resources Finance Corp.: 7.25%, 8/1/2019 9.375%, 12/1/2017 Banco Bradesco SA, 144A, 5.75%, 3/1/2022 Banco do Brasil SA, 3.875%, 10/10/2022 BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) (c) Cequel Communications Escrow 1 LLC, 144A, 6.375%, 9/15/2020 CIT Group, Inc., 5.25%, 3/15/2018 CNH Capital LLC, 144A, 3.875%, 11/1/2015 Cyfrowy Polsat Finance AB, 144A, 7.125%, 5/20/2018 EUR Dufry Finance SCA, 144A, 5.5%, 10/15/2020 E*TRADE Financial Corp.: 6.75%, 6/1/2016 12.5%, 11/30/2017 Fresenius Medical Care U.S. Finance II, Inc.: 144A, 5.625%, 7/31/2019 144A, 5.875%, 1/31/2022 Fresenius U.S. Finance II, Inc., 144A, 9.0%, 7/15/2015 Greif Luxembourg Finance SCA, 144A, 7.375%, 7/15/2021 EUR Hellas Telecommunications Finance SCA, 144A, 8.21%**, 7/15/2015 (PIK)* EUR 0 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 (b) Level 3 Financing, Inc.: 144A, 7.0%, 6/1/2020 8.125%, 7/1/2019 8.625%, 7/15/2020 (b) MPM Escrow LLC, 144A, 8.875%, 10/15/2020 MPT Operating Partnership LP, (REIT), 6.875%, 5/1/2021 National Money Mart Co., 10.375%, 12/15/2016 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Nielsen Finance LLC, 144A, 4.5%, 10/1/2020 NII Capital Corp., 7.625%, 4/1/2021 Pinnacle Foods Finance LLC, 8.25%, 9/1/2017 Reynolds Group Issuer, Inc.: 144A, 5.75%, 10/15/2020 6.875%, 2/15/2021 7.125%, 4/15/2019 8.25%, 2/15/2021 8.5%, 5/15/2018 9.875%, 8/15/2019 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 (b) Schaeffler Finance BV: 144A, 7.75%, 2/15/2017 144A, 7.75%, 2/15/2017 EUR 144A, 8.5%, 2/15/2019 144A, 8.75%, 2/15/2019 EUR Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sky Growth Acquisition Corp., 144A, 7.375%, 10/15/2020 Telenet Finance III Luxembourg SCA, 144A, 6.625%, 2/15/2021 EUR Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR Telenet Finance V Luxembourg SCA: 144A, 6.25%, 8/15/2022 EUR 144A, 6.75%, 8/15/2024 EUR Toys "R" Us Property Co. I, LLC, 10.75%, 7/15/2017 Tronox Finance LLC, 144A, 6.375%, 8/15/2020 TVN Finance Corp. III AB, 144A, 7.875%, 11/15/2018 EUR UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UR Merger Sub Corp.: 144A, 7.375%, 5/15/2020 144A, 7.625%, 4/15/2022 Virgin Media Finance PLC: 4.875%, 2/15/2022 5.25%, 2/15/2022 Wind Acquisition Finance SA, 144A, 7.25%, 2/15/2018 WMG Acquisition Corp., 144A, 6.0%, 1/15/2021 (c) Health Care 3.1% Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Biomet, Inc.: 144A, 6.5%, 8/1/2020 144A, 6.5%, 10/1/2020 CHS/Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 HCA Holdings, Inc., 7.75%, 5/15/2021 (b) HCA, Inc.: 5.875%, 3/15/2022 7.5%, 2/15/2022 Hologic, Inc., 144A, 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 Mylan, Inc., 144A, 7.875%, 7/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 STHI Holding Corp., 144A, 8.0%, 3/15/2018 Warner Chilcott Co., LLC, 7.75%, 9/15/2018 Industrials 7.7% Accuride Corp., 9.5%, 8/1/2018 (b) Aguila 3 SA, 144A, 7.875%, 1/31/2018 Air Lease Corp., 144A, 5.625%, 4/1/2017 Armored Autogroup, Inc., 9.25%, 11/1/2018 BakerCorp International, Inc., 8.25%, 6/1/2019 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc., 144A, 5.75%, 3/15/2022 (b) Briggs & Stratton Corp., 6.875%, 12/15/2020 Casella Waste Systems, Inc., 7.75%, 2/15/2019 CHC Helicopter SA, 9.25%, 10/15/2020 Ducommun, Inc., 9.75%, 7/15/2018 DynCorp International, Inc., 10.375%, 7/1/2017 Florida East Coast Railway Corp., 8.125%, 2/1/2017 FTI Consulting, Inc., 6.75%, 10/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 (b) Interline Brands, Inc., 7.5%, 11/15/2018 Iron Mountain, Inc., 5.75%, 8/15/2024 Meritor, Inc.: 8.125%, 9/15/2015 (b) 10.625%, 3/15/2018 (b) Navios Maritime Holdings, Inc.: 8.125%, 2/15/2019 (b) 8.875%, 11/1/2017 Navios South American Logistics, Inc., 9.25%, 4/15/2019 Nortek, Inc.: 8.5%, 4/15/2021 (b) 144A, 8.5%, 4/15/2021 Ply Gem Industries, Inc., 144A, 9.375%, 4/15/2017 RBS Global, Inc. & Rexnord Corp., 8.5%, 5/1/2018 Sitel LLC, 11.5%, 4/1/2018 Spirit AeroSystems, Inc., 6.75%, 12/15/2020 Techem Energy Metering Service GmbH & Co., KG, 144A, 7.875%, 10/1/2020 EUR Techem GmbH, 144A, 6.125%, 10/1/2019 EUR Titan International, Inc., 7.875%, 10/1/2017 United Rentals North America, Inc., 6.125%, 6/15/2023 Welltec A/S, 144A, 8.0%, 2/1/2019 Information Technology 3.1% Aspect Software, Inc., 10.625%, 5/15/2017 Avaya, Inc., 144A, 7.0%, 4/1/2019 CDW LLC, 8.5%, 4/1/2019 (b) CommScope, Inc., 144A, 8.25%, 1/15/2019 eAccess Ltd., 144A, 8.25%, 4/1/2018 Equinix, Inc., 7.0%, 7/15/2021 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.875%, 8/15/2020 Hughes Satellite Systems Corp., 7.625%, 6/15/2021 MasTec, Inc., 7.625%, 2/1/2017 Sanmina-SCI Corp., 144A, 7.0%, 5/15/2019 Seagate HDD Cayman, 7.0%, 11/1/2021 SunGard Data Systems, Inc., 144A, 6.625%, 11/1/2019 (c) ViaSat, Inc., 6.875%, 6/15/2020 Materials 13.1% APERAM: 144A, 7.375%, 4/1/2016 144A, 7.75%, 4/1/2018 Appleton Papers, Inc., 11.25%, 12/15/2015 Berry Plastics Corp.: 9.5%, 5/15/2018 9.75%, 1/15/2021 (b) Beverage Packaging Holdings Luxembourg II SA, 144A, 8.0%, 12/15/2016 EUR BWAY Parent Co., Inc., 10.125%, 11/1/2015 (PIK) Clearwater Paper Corp., 7.125%, 11/1/2018 Continental Rubber of America Corp., 144A, 4.5%, 9/15/2019 Crown European Holdings SA, 144A, 7.125%, 8/15/2018 EUR CSN Resources SA, 144A, 6.5%, 7/21/2020 (b) Essar Steel Algoma, Inc.: 144A, 9.375%, 3/15/2015 144A, 9.875%, 6/15/2015 Exopack Holding Corp., 10.0%, 6/1/2018 FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.875%, 4/1/2022 144A, 7.0%, 11/1/2015 144A, 8.25%, 11/1/2019 Greif, Inc., 7.75%, 8/1/2019 Huntsman International LLC: 8.625%, 3/15/2020 (b) 8.625%, 3/15/2021 (b) IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Ineos Finance PLC: 144A, 7.5%, 5/1/2020 144A, 9.0%, 5/15/2015 JMC Steel Group, 144A, 8.25%, 3/15/2018 Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Koppers, Inc., 7.875%, 12/1/2019 Kraton Polymers LLC, 6.75%, 3/1/2019 Longview Fibre Paper & Packaging, Inc., 144A, 8.0%, 6/1/2016 Molycorp, Inc., 144A, 10.0%, 6/1/2020 Momentive Performance Materials, Inc., 9.5%, 1/15/2021 EUR Novelis, Inc.: 8.375%, 12/15/2017 8.75%, 12/15/2020 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Old AII, Inc.: 7.625%, 2/15/2018 (b) 144A, 7.875%, 11/1/2020 Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Polymer Group, Inc., 7.75%, 2/1/2019 Rain CII Carbon LLC, 144A, 8.0%, 12/1/2018 Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 United States Steel Corp., 7.375%, 4/1/2020 (b) Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 Wolverine Tube, Inc., 12.0%, 6/28/2014 Telecommunication Services 11.4% Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 8.75%, 3/15/2018 (b) CPI International, Inc., 8.0%, 2/15/2018 Cricket Communications, Inc.: 7.75%, 10/15/2020 10.0%, 7/15/2015 Crown Castle International Corp., 144A, 5.25%, 1/15/2023 Digicel Group Ltd.: 144A, 8.25%, 9/30/2020 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 7.69%**, 2/15/2017 (PIK)* EUR Frontier Communications Corp.: 7.125%, 1/15/2023 (b) 8.25%, 4/15/2017 8.5%, 4/15/2020 (b) 8.75%, 4/15/2022 Intelsat Jackson Holdings SA: 7.25%, 10/15/2020 (b) 7.5%, 4/1/2021 8.5%, 11/1/2019 Intelsat Luxembourg SA: 11.25%, 2/4/2017 11.5%, 2/4/2017 (PIK) Level 3 Communications, Inc., 144A, 8.875%, 6/1/2019 (b) MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Nextel Communications, Inc., Series D, 7.375%, 8/1/2015 Pacnet Ltd., 144A, 9.25%, 11/9/2015 SBA Communications Corp., 144A, 5.625%, 10/1/2019 Sprint Nextel Corp.: 6.0%, 12/1/2016 8.375%, 8/15/2017 9.125%, 3/1/2017 Syniverse Holdings, Inc., 9.125%, 1/15/2019 Telesat Canada, 144A, 6.0%, 5/15/2017 Windstream Corp.: 7.5%, 6/1/2022 7.5%, 4/1/2023 7.75%, 10/15/2020 8.125%, 9/1/2018 (b) Utilities 1.8% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp., 144A, 7.5%, 2/15/2021 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 (b) Energy Future Intermediate Holding Co., LLC: 10.0%, 12/1/2020 144A, 11.75%, 3/1/2022 NRG Energy, Inc.: 7.625%, 1/15/2018 8.25%, 9/1/2020 Texas Competitive Electric Holdings Co., LLC: Series A, 10.25%, 11/1/2015 144A, 11.5%, 10/1/2020 Total Corporate Bonds (Cost $317,136,397) Government & Agency Obligation 0.3% Sovereign Bonds Republic of Croatia, 144A, 6.25%, 4/27/2017 (Cost $1,054,403) Loan Participations and Assignments 1.4% Senior Loans** 0.8% Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Buffets, Inc., Letter of Credit, First Lien, LIBOR plus 9.25%, 4/22/2015 Chesapeake Energy Corp., Term Loan, 8.5%, 12/1/2017 Clear Channel Communication, Inc., Term Loan B, 3.862%, 1/29/2016 Kabel Deutschland GmbH, Term Loan F, 4.25%, 2/1/2019 Sovereign Loans 0.6% Sberbank of Russia, 144A, 6.125%, 2/7/2022 Vimpel Communications, 144A, 6.493%, 2/2/2016 Total Loan Participations and Assignments (Cost $5,343,854) Convertible Bonds 0.7% Consumer Discretionary 0.3% Group 1 Automotive, Inc., 3.0%, 3/15/2020 (b) Industrials 0.1% Meritor, Inc., Step-down Coupon, 4.625% to 3/1/2016, 0% to 3/1/2026 Materials 0.3% GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) Total Convertible Bonds (Cost $2,125,522) Preferred Securities 0.6% Finanicals 0.3% Citigroup, Inc., 5.95%, 1/30/2023 (d) Materials 0.3% Hercules, Inc., 6.5%, 6/30/2029 Total Preferred Securities (Cost $1,735,708) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC* (e) (Cost $43,000) 43 Shares Value ($) Common Stocks 0.1% Consumer Discretionary 0.0% Postmedia Network Canada Corp.* Trump Entertainment Resorts, Inc.* 72 0 Vertis Holdings, Inc.* 0 Industrials 0.0% Congoleum Corp.* 0 Quad Graphics, Inc. 76 Materials 0.1% GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Wolverine Tube, Inc.* Total Common Stocks (Cost $609,894) Preferred Stock 0.4% Financials Ally Financial, Inc. 144A, 7.0% (Cost $1,413,969) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* Materials 0.0% GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $239,283) Securities Lending Collateral 10.0% Daily Assets Fund Institutional, 0.21% (f) (g) (Cost $35,284,686) Cash Equivalents 2.4% Central Cash Management Fund, 0.18% (f) (Cost $8,305,962) % of Net Assets Value ($) Total Investment Portfolio (Cost $373,292,678)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds and senior loans that are in default: Securities Coupon Maturity Date Principal Amount Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 ERC Ireland Preferred Equity Ltd.* % 2/15/2017 EUR Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 USD Hellas Telecommunications Finance SCA* % 7/15/2015 EUR 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. † The cost for federal income tax purposes was $373,292,972. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $10,482,071. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $18,785,928 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,303,857. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2012 amounted to $33,714,816, which is 9.6% of net assets (c) When-issued security. (d) Date shown is call date; not a maturity date for the perpetual preferred securities. (e) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets AOT Bedding Super Holdings LLC* June 2010 % (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principal. REIT: Real Estate Investment Trust At October 31, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (h) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (i) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 6/21/2010 9/20/2013 1 % Ford Motor Co., 6.5%, 8/1/2018, BBB- 6/21/2010 9/20/2013 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 4 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 5 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/20/2011 9/20/2016 6 % Forest Oil Corp., 7.25%, 6/15/2019, B ) ) 9/20/2011 12/20/2016 6 % Ford Motor Co., 6.5%, 8/1/2018, BBB- 9/20/2011 12/20/2016 6 % Forest Oil Corp., 7.25%, 6/15/2019, B ) ) 9/20/2011 12/20/2016 2 % Forest Oil Corp., 7.25%, 6/15/2019, B ) ) 12/20/2011 3/20/2017 5 % CIT Group, Inc., 5.5%, 2/15/2019, BB- Total net unrealized appreciation (h) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (i) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. Counterparties: 1 Citigroup, Inc. 2 The Goldman Sachs & Co. 3 Bank of America 4 JPMorgan Chase Securities, Inc. 5 Credit Suisse 6 Barclays Bank PLC As of October 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 11/16/2012 ) JPMorgan Chase Securities, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Corporate Bonds $
